Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2 and 11 have been canceled. Claims 1, 10, 18, 19 and 20 have been amended. Claims 1, 3-10 and 12-21 are allowed.

EXAMINER’S AMENDMENT
             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in an interview with the Applicant’s Attorney Joseph Su on 03/08/2021.

	                  The claims have been amended as follows:


1. (Currently amended) A multimedia content cross screen synchronization apparatus, adapted to interact with a mobile device, the multimedia content cross screen synchronization apparatus comprising:
a video player, providing a plurality of stream channels to a user to select, wherein each of the stream channels displays a multimedia content, the multimedia contents displayed by at least two channels of the stream channels contain different prompt messages, each of the at least two channels contains only one unique predefined prompt message out of the different prompt messages, and the prompt messages in different channels of the at least two channels of the stream channels prompt the user to perform different corresponding behaviours on the mobile device, wherein the mobile device senses one of the different corresponding behaviours performed on the mobile device to generate a behaviour sensing result as a feedback signal; and
a server, receiving the feedback signal including the behaviour sensing result, provided by the mobile device based on sensing the only one unique predefined prompt message selected by the user, to determine which one of the at least two channels is currently viewed by the user, and selecting a corresponding application service from a plurality of application services according to the feedback signal transmitted from the mobile device, so as to provide the corresponding application service to the mobile device, wherein the feedback signal corresponds to the prompt message contained by the multimedia content of one of the stream channels, wherein prompting the user to perform the different corresponding behaviours on the mobile device comprises clicking a touch panel of the mobile device, clicking an icon displayed by the mobile device, sliding on the touch panel of the mobile device, shaking the mobile device, turning over the mobile device, tapping the mobile device, making the mobile device to move along a specific trajectory in space, or talking to the mobile device.

2. (Cancelled).


4. (Original) The multimedia content cross screen synchronization apparatus as claimed in claim 1, wherein the server learns that a selected channel in the stream channels is currently viewed by the user according to the feedback signal, and the server selects the corresponding application service corresponding to the selected channel among the application services to the mobile device.

5. (Previously presented) The multimedia content cross screen synchronization apparatus as claimed in claim 1, wherein the corresponding application service comprises providing extended information of a current program or a current advertising of a selected channel of the video player to the mobile device.

6. (Original) The multimedia content cross screen synchronization apparatus as claimed in claim 1, wherein the server includes:
a first server circuit, configured to convert the feedback signal provided by the mobile device into a channel information, wherein the channel information represents that a selected channel in the stream channels is currently viewed by the user; and


7. (Previously presented) The multimedia content cross screen synchronization apparatus as claimed in claim 6, wherein the first server circuit further provides a time information to the second server circuit, and the time information represents a time point when the user conducts one of the different corresponding behaviours.

8. (Previously presented) The multimedia content cross screen synchronization apparatus as claimed in claim 1, wherein the feedback signal comprises a time information to represent a time point when the user conducts one of the different corresponding behaviours.

9. (Original) The multimedia content cross screen synchronization apparatus as claimed in claim 1, wherein the server is configured to receive a start synchronization service request sent by the mobile device, so as to obtain a system time of the mobile device from the start synchronization service request, and calculates an error between the system time of the mobile device and a system time of the server.

10. (Currently amended) A multimedia content cross screen synchronization method, comprising:
each of the at least two channels contains only one unique predefined prompt message out of the different prompt messages, and the prompt messages in different channels of the at least two channels of the stream channels prompt the user to perform different corresponding behaviours on a mobile device
using the mobile device to sense one of the different corresponding behaviours performed on the mobile device to generate a behaviour sensing result as a feedback signal, wherein the feedback signal corresponds to the prompt message contained in the multimedia content of one of the stream channels; 
using a server to receive the feedback signal including the behaviour sensing result, provided by the mobile device based on sensing the only one unique predefined prompt message selected by the user, 
selecting a corresponding application service from a plurality of application services by the server according to the feedback signal transmitted from the mobile device; and 
providing the corresponding application service to the mobile device by the server,
wherein prompting the user to perform the different corresponding behaviours on the mobile device comprises clicking a touch panel of the mobile device, clicking an icon displayed by the mobile device, sliding on the touch panel of the mobile device, shaking the mobile device, 

11. (Cancelled).

12. (Original) The multimedia content cross screen synchronization method as claimed in claim 10, further comprising:
checking whether the behaviour of the user conforms with any one of the different corresponding behaviours by the server according to the feedback signal.

13. (Previously presented) The multimedia content cross screen synchronization method as claimed in claim 10, wherein the corresponding application service comprises providing extended information of a current program or a current advertising of a selected channel of the video player to the mobile device.

14. (Original) The multimedia content cross screen synchronization method as claimed in claim 10, wherein the step of selecting the corresponding application service from the plurality of application services comprises:
converting the feedback signal provided by the mobile device into a channel information by a first server circuit, wherein the channel information represents that a selected channel in the stream channels is currently viewed by the user; and


15. (Previously presented) The multimedia content cross screen synchronization method as claimed in claim 14, wherein the step of selecting the corresponding application service from the plurality of application services further comprises:
further providing a time information to the second server circuit by the first server circuit, wherein the time information represents a time point when the user conducts one of the different corresponding behaviours.

16. (Previously presented) The multimedia content cross screen synchronization method as claimed in claim 10, wherein the feedback signal comprises a time information to represent a time point when the user conducts one of the different corresponding behaviours.

17. (Original) The multimedia content cross screen synchronization method as claimed in claim 10, further comprising:
receiving a start synchronization service request sent from the mobile device by the server;
obtaining a system time of the mobile device from the start synchronization service request by the server; and


18. (Currently amended) A video player, coupled to a processor and adapted to interact with a mobile device, wherein the processor is configured to provide a plurality of stream channels to a user to select, each of the stream channels displays a multimedia content, the multimedia contents displayed by at least two channels of the stream channels contain different prompt messages, each of the at least two channels contains only one unique predefined prompt message out of the different prompt messages, the prompt messages in different channels of the at least two channels of the stream channels prompt the user to perform different corresponding behaviours on the mobile device,
wherein the video player transmits a feedback signal including a behaviour sensing result to a server when the video player receives the feedback signal, wherein the feedback signal including the behaviour sensing result is generated based on sensing the only one unique predefined prompt message selected by the user serves to determine which one of the at least two channels is currently viewed by the user,
wherein prompting the user to perform the different corresponding behaviours on the mobile device comprises clicking a touch panel of the mobile device, clicking an icon displayed by the mobile device, sliding on the touch panel of the mobile device, shaking the mobile 

19. (Currently amended) A server, comprising a processor and adapted to interact with a mobile device, wherein the processor is configured to add different prompt messages to multimedia contents of at least two channels of a plurality of stream channels, each of the at least two channels contains only one unique predefined prompt message out of the different prompt messages, the prompt messages in different channels of the at least two channels of the stream channels prompt a user to perform different corresponding behaviours on the mobile device, 
wherein when the server receives a feedback signal including a behaviour sensing result, the server determines which one of the at least two channels is currently viewed by the user, and selects a corresponding application service from a plurality of application services to the mobile device according to the feedback signal including the behaviour sensing result, wherein the feedback signal including the behaviour sensing result is generated based on sensing the only one unique predefined prompt message selected by the user 
wherein prompting the user to perform the different corresponding behaviours on the mobile device comprises clicking a touch panel of the mobile device, clicking an icon displayed by the mobile device, sliding on the touch panel of the mobile device, shaking the mobile device, turning over the mobile device, tapping the mobile device, making the mobile device to move along a specific trajectory in space, or talking to the mobile device.

20. (Currently amended) The server as claimed in claim 19, wherein the processor is configured to receive a start synchronization service request sent by the mobile device, the server obtains a system time of the mobile device from the start synchronization service request, and the server calculates an error between the system time of the mobile device and a system time of the server.

21. (original) The server as claimed in claim 19, wherein the feedback signal corresponds to a corresponding behaviour prompted by the prompt messages of the at least two channels of the stream channels.
Allowable Subject Matter
Claims 1, 3-10 and 12-21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
	Regarding independent claim 1, prior art of record does not disclose or fairly suggest the limitations of “a video player, providing a plurality of stream channels to a user to select…,the multimedia contents displayed by at least two channels of the stream channels contain different prompt messages, each of the at least two channels contains only one unique predefined prompt message out of the different prompt messages, and the prompt messages in different channels of the at least two channels of the stream channels prompt the user to perform different corresponding behaviours on the mobile device…”; and “a server, receiving the feedback signal including the behaviour sensing result, provided by the mobile device based on sensing the only one unique predefined prompt message selected by the user, to determine 
          Accordingly, dependent claims 3-9, 12-17, and 21 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455